Citation Nr: 0419835	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-35 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial evaluation of service 
connected coronary artery disease, status post myocardial 
infarction, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served in the United States Army Reserve from 
1976 to 1992 with active duty during the Gulf War from 
January 1991 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted the veteran service 
connection for coronary artery disease, status post 
myocardial infarction, with an evaluation of 10 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's coronary artery disease, status post myocardial 
infarction, currently rated as 10 percent disabling under 
Diagnostic Code 7006

A rating of 30 percent under this diagnostic code requires a 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  The October 
2002 VA examination report contains references to medical 
records which are not on file.  The veteran during an August 
2002 hearing at the RO indicated he was being treated by a 
private physician and at a VA facility.  These records are 
not on file.  The VA examination does not indicate the 
presence or absence of cardiac hypertrophy or dilatation 
either by an electrocardiogram, echocardiogram, or X-ray.  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his heart disease from 
March 2000 to the present, to include Dr. 
Kahn's records.

2.  The RO should request the VA Batavia 
outpatient clinic to furnish copies of 
all medical records pertaining to 
treatment for the veteran's coronary 
artery disease.

3.  The veteran should be afforded a VA 
examination by a cardiovascular 
specialist to determine the nature and 
severity of the veteran's cardiovascular 
disorder. The claims folder should be 
made available to the examiner for review 
before the examination.  Following all 
appropriate tests, including chest x-
rays, the examiner is requested to 
indicate the presence or absence of 
cardiac hypertrophy or dilatation.  

4.  Thereafter the RO should readjudicate 
the veteran's claim.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




